DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 16 April 2020, 11 June 2021 is/are entered and considered by Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 15-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

Claim 15 recites a “machine-readable medium”.
The Specification as originally filed on 16 April 2020 discloses that computer storage media can include any medium which can be used to store the desired information and which can be accessed by the computer (page 20 paragraph 069).
Based on this disclosure, the broadest reasonable interpretation of the limitation would include a propagated signal or carrier wave. 
Since a propagated signal or carrier wave is not one of the statutory categories, the claim is not directed towards statutory subject matter.

As per claim(s) 16-20, this/these claim(s) are rejected by dependency on parent claim 15, as discussed above and incorporated herein.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
A method, comprising: 
receiving, by a server device comprising a processor, sensor data representative of a sensed characteristic of a human being; 
in response to receiving the sensor data, analyzing, by the server device, the sensor data for a variation in the sensor data, the variation in the sensor data representative of a variation of the sensed characteristic; 
in response to analyzing the sensor data, determining, by the server device, that a threshold value associated with the variation of the sensed characteristic has been satisfied; 
and in response to the threshold value being determined to have been satisfied, generating, by the server device, augmented reality image data representative of an augmented reality image to be sent to an augmented reality viewing device to facilitate displaying the augmented reality image at the augmented reality viewing device.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers “Certain Methods of Organizing Human Activity” because the limitations are directed towards managing personal behavior or relationships or interactions between people, such as activities performed by a physician in diagnosing and treating a patient.
The limitations also covers the performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a server device (which amounts to a generic processor invoked at a highly level of generality to implement the abstract concept when read in light of the Specification), nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the server device, analyzing data according to a threshold may be performed by a person either mentally, or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 2-3 reciting limitations further defining the types of data to be processed, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
receiving, by a server device comprising a processor, sensor data representative of a sensed characteristic of a human being; 
and in response to the threshold value being determined to have been satisfied, generating, by the server device, augmented reality image data representative of an augmented reality image to be sent to an augmented reality viewing device to facilitate displaying the augmented reality image at the augmented reality viewing device.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The generic computer has been invoked with a high level of generality to receive data, and amount to mere instructions to apply an exception. MPEP 2106.05(f))
The use of augmented reality imaging amounts to insignificant extra-solution activity to the abstract idea (amounts to insignificant application). MPEP 2106.05(g)
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 4-7 further reciting the types of images to be displayed by the augmented reality device, additional limitation(s) which amount(s) to invoking computers as a tool to perform the abstract idea, additional limitation(s) which add(s) insignificant extra-solution activity to the abstract idea.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: receiving, by a server device comprising a processor, sensor data representative of a sensed characteristic of a human being; and in response to the threshold value being determined to have been satisfied, generating, by the server device, augmented reality image data representative of an augmented reality image to be sent to an augmented reality viewing device to facilitate displaying the augmented reality image at the augmented reality viewing device; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the use of imaging for augmented reality devices, Hashimoto (20040258314) teaches that augmented reality system using a camera mounted on the user’s head to control the augmented reality system is well-understood, routine, and conventional in the art (page 1 paragraph 0003).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 4-7 further reciting augmented reality imaging display, Hashimoto teaches that this type of display is well-understood, routine, and conventional in the art (page 1 paragraph 0003). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

	Claim 8 recites:
A system, comprising: 
a processor; and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
receiving sensor data representative of a sensed characteristic of a living being; 
in response to the receiving the sensor data, analyzing the sensor data for variation data representative of a variation of the sensed characteristic from a first sensed characteristic to a second sensed characteristic; 
in response to the analyzing the sensor data, determining that a condition associated with the second sensed characteristic has been satisfied; and 
in response to the condition being determined to have been satisfied, sending augmented reality image data representative of an augmented reality image to an augmented reality device.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers “Certain Methods of Organizing Human Activity” because the limitations are directed towards managing personal behavior or relationships or interactions between people, such as activities performed by a physician in diagnosing and treating a patient.
The limitations also covers the performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a processor (which amounts to a generic processor invoked at a highly level of generality to implement the abstract concept when read in light of the Specification), nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the processor, analyzing data according to a threshold may be performed by a person either mentally, or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 14 reciting limitations further defining the types of data to be processed, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
a processor; and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
receiving sensor data representative of a sensed characteristic of a living being; 
in response to the condition being determined to have been satisfied, sending augmented reality image data representative of an augmented reality image to an augmented reality device.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The generic computer has been invoked with a high level of generality to receive data, and amount to mere instructions to apply an exception. MPEP 2106.05(f))
The use of augmented reality imaging amounts to insignificant extra-solution activity to the abstract idea (amounts to insignificant application). MPEP 2106.05(g)
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 8-13 further reciting additional hardware, which amounts to generally linking the abstract concept to a particular technical environment, and specifically because the additionally recited elements are not used by the system in any particular way.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: receiving sensor data representative of a sensed characteristic of a living being; in response to the condition being determined to have been satisfied, sending augmented reality image data representative of an augmented reality image to an augmented reality device; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the use of imaging for augmented reality devices, Hashimoto teaches that augmented reality system using a camera mounted on the user’s head to control the augmented reality system is well-understood, routine, and conventional in the art (page 1 paragraph 0003).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 9-13 further reciting hardware elements in an effort to generally link the abstract concept to a particular technical environment). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 15 recites:
A machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: 
receiving image data representative of physical characteristic of a living entity; 
in response to the receiving the image data, analyzing the image data for variation data representative of a variation of the physical characteristic from a first physical characteristic to a second physical characteristic; 
in response to the analyzing the image data, determining that a condition associated with the second physical characteristic is satisfied; and 
in response to the determining that the condition is satisfied, facilitating sending augmented reality image data representative of an augmented reality image to an augmented reality device.
Step 1:
As discussed above and incorporated herein, the claim as a whole does not fall within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
In the interest of compact prosecution for Applicant, the claim has been further examined for eligibility.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers “Certain Methods of Organizing Human Activity” because the limitations are directed towards managing personal behavior or relationships or interactions between people, such as activities performed by a physician in diagnosing and treating a patient.
The limitations also covers the performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a server device (which amounts to a generic processor invoked at a highly level of generality to implement the abstract concept when read in light of the Specification), nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the server device, analyzing data according to a threshold may be performed by a person either mentally, or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 16-20 reciting limitations further defining the types of data to be processed, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
receiving image data representative of physical characteristic of a living entity; 
in response to the determining that the condition is satisfied, facilitating sending augmented reality image data representative of an augmented reality image to an augmented reality device.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The generic computer has been invoked with a high level of generality to receive data, and amount to mere instructions to apply an exception. MPEP 2106.05(f))
The use of augmented reality imaging amounts to insignificant extra-solution activity to the abstract idea (amounts to insignificant application). MPEP 2106.05(g)
Dependent claim(s) recite(s) no additional subject matter.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: receiving image data representative of physical characteristic of a living entity; in response to the determining that the condition is satisfied, facilitating sending augmented reality image data representative of an augmented reality image to an augmented reality device; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the use of imaging for augmented reality devices, Hashimoto teaches that augmented reality system using a camera mounted on the user’s head to control the augmented reality system is well-understood, routine, and conventional in the art (page 1 paragraph 0003).
Dependent claim(s) recite(s) no additional subject matter. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13, 15, 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nawana (20190216452).

	Claim 1: Nawana teaches:
A method (Abstract illustrating a method), comprising: 
receiving, by a server device comprising a processor (Figure 1 label 100 illustrating a server comprising a processor 102), sensor data representative of a sensed characteristic of a human being (page 13-14 paragraph 0134 illustrating collecting data from a plurality of sensors monitoring a patient [considered to be a form of “human being”]); 
in response to receiving the sensor data, analyzing, by the server device, the sensor data for a variation in the sensor data, the variation in the sensor data representative of a variation of the sensed characteristic (page 14 paragraph 0136 illustrating diagnosing the patient’s symptoms [considered to be a form of “variation” of the sensor data from normal ranges]); 
in response to analyzing the sensor data, determining, by the server device, that a threshold value associated with the variation of the sensed characteristic has been satisfied (page 16 paragraph 0148 illustrating determining that the patient data has met a predetermined threshold for matching with a treatment option); and 
in response to the threshold value being determined to have been satisfied, generating, by the server device, augmented reality image data representative of an augmented reality image to be sent to an augmented reality viewing device to facilitate displaying the augmented reality image at the augmented reality viewing device (page 30-31 paragraph 0244 illustrating generating augmented reality data to be displayed on a goggle).

Claim 2: Nawana teaches:
The method of claim 1 (as discussed above and incorporated herein).
Nawana further teaches:
wherein the sensor data comprises motion data representative of a motion of the being (page 40 paragraph 0318 illustrating tracking the patient’s range of motion and movement).

Claim 3: Nawana teaches:
The method of claim 2 (as discussed above and incorporated herein).
Nawana further teaches:
wherein the sensor data further comprises gyroscope data representative of an orientation of the being (page 40 paragraph 0318 illustrating gyroscopic data).

Claim 4: Nawana teaches:
The method of claim 1 (as discussed above and incorporated herein).
Nawana further teaches:
wherein the augmented reality image to be displayed is a time shifted image representative of a time that is not a current time (page 30-31 paragraph 0244 illustrating overlaying surgery data generated from previous patient scans [considered to be a form of “not a current time”] onto the actual patient’s bone).

Claim 5: Nawana teaches:
The method of claim 1 (as discussed above and incorporated herein).
Nawana further teaches:
further comprising:
receiving, by the server device, image data representative of an image of the human being (page 16 paragraph 0145 illustrating an MRI or CT scan of the patient).

Claim 6: Nawana teaches:
The method of claim 5 (as discussed above and incorporated herein).
Nawana further teaches:
wherein the image data is first image data, wherein the image is a first image (page 16 paragraph 0145 illustrating an MRI or CT scan of the patient), and further comprising: 
receiving, by the server device, second image data representative of a second image, the receiving being at a different time than the first image data is received (page 16 paragraph 0145 illustrating an MRI or CT scan of the patient, page 15 paragraph 0144 illustrating tracking the patient’s condition over a period of time to determine disease progression).

Claim 7: Nawana teaches:
The method of claim 5 (as discussed above and incorporated herein).
Nawana further teaches:
wherein the augmented reality image data is first augmented reality image data, wherein the augmented reality image is a first augmented reality image (page 16 paragraph 0145 illustrating an MRI or CT scan of the patient), and further comprising: 
in response to a condition associated with a variance between the first image and the second image being determined to have been satisfied (page 16 paragraph 0145 illustrating an MRI or CT scan of the patient, page 15 paragraph 0144 illustrating tracking the patient’s condition over a period of time to determine disease progression), generating, by the server device, second augmented reality data representative of a second augmented reality image to be sent to the augmented reality viewing device (page 31 paragraph 0245 illustrating generating a surgical treatment plan to be overlaid onto the patient’s bone when viewed on an augmented reality device).

Claim 8: Nawana teaches:
A system (Abstract illustrating a system), comprising: 
a processor (Figure 1 label 102 illustrating a processor); and 
a memory (Figure 1 label 104 illustrating a memory) that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
receiving sensor data representative of a sensed characteristic of a living being (page 13-14 paragraph 0134 illustrating collecting data from a plurality of sensors monitoring a patient [considered to be a form of “living being”]); 
in response to the receiving the sensor data, analyzing the sensor data for variation data representative of a variation of the sensed characteristic from a first sensed characteristic to a second sensed characteristic (page 14 paragraph 0136 illustrating diagnosing the patient’s symptoms [considered to be a form of “variation” of the sensor data from normal ranges]; 
in response to the analyzing the sensor data, determining that a condition associated with the second sensed characteristic has been satisfied (page 16 paragraph 0148 illustrating determining that the patient data has met a predetermined threshold for matching with a treatment option); and 
in response to the condition being determined to have been satisfied, sending augmented reality image data representative of an augmented reality image to an augmented reality device (page 30-31 paragraph 0244 illustrating generating augmented reality data to be displayed on a goggle).

	Claim 9: Nawana teaches:
The system of claim 8 (as discussed above and incorporated herein).
Nawana further teaches:
 wherein the augmented reality device comprises eyeglasses equipped with an augmented reality capability (page 35 paragraph 0274 illustrating heads-up display glasses).

Claim 10: Nawana teaches:
The system of claim 9 (as discussed above and incorporated herein).
Nawana further teaches:
wherein the eyeglasses comprise a speaker for output of audio in accordance with the augmented reality image (page 29-30 illustrating pairing visual display with audio feedback to notify the physician).

Claim 11: Nawana teaches:
The system of claim 10 (as discussed above and incorporated herein).
Nawana further teaches:
wherein the eyeglasses comprise a microphone for reception of first audio from the living being or second audio generated by a user of the eyeglasses (page 35 paragraph 0273 illustrating audio recording in the OR with both the surgeon [considered to be the “user of the eyeglasses”] and the patient present).

Claim 12: Nawana teaches:
The system of claim 9 (as discussed above and incorporated herein).
Nawana further teaches:
wherein the eyeglasses comprise a camera (page 35-36 paragraph 0277 illustrating a camera in the OR, page 24 paragraph 0210-0211 illustrating a plurality of camera views in the OR, page 31 paragraph 0246 illustrating a camera directly in front of the eyeglass wear’s view). 

Claim 13: Nawana teaches:
The system of claim 12 (as discussed above and incorporated herein).
Nawana further teaches:
wherein the operations further comprise: 
in response to sending the augmented reality image data, receiving, from the camera, an image of the living being (page 31 paragraph 0246 illustrating filming the patient directly from the eyeglass wearer’s view).

Claim 15: Nawana teaches:
A machine-readable medium (page 7 paragraph 0045 illustrating a computer-readable medium), comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: 
receiving image data representative of physical characteristic of a living entity (page 13-14 paragraph 0134 illustrating collecting data from a plurality of sensors monitoring a patient [considered to be a form of “living entity”]); 
in response to the receiving the image data, analyzing the image data for variation data representative of a variation of the physical characteristic from a first physical characteristic to a second physical characteristic (page 14 paragraph 0136 illustrating diagnosing the patient’s symptoms [considered to be a form of “variation” of the sensor data from normal ranges]); 
in response to the analyzing the image data, determining that a condition associated with the second physical characteristic is satisfied (page 16 paragraph 0148 illustrating determining that the patient data has met a predetermined threshold for matching with a treatment option); and 
in response to the determining that the condition is satisfied, facilitating sending augmented reality image data representative of an augmented reality image to an augmented reality device (page 30-31 paragraph 0244 illustrating generating augmented reality data to be displayed on a goggle).

Claim 20: Nawana teaches:
The machine-readable medium of claim 15 (as discussed above and incorporated herein).
Nawana further teaches:
wherein the image data is first image data, and wherein the analyzing comprises comparing the first image data to second image data representative of the second physical characteristic (page 31 paragraph 0247 illustrating comparing the patient’s historical images with the patient’s current image).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nawana in view of Patki (Effect of 6% hydroxyethyl starch-450 and low molecular weight dextran on blood sugar levels during surgery under subarachnoid block: A prospective randomised study).

Claim 14: Nawana teaches:
The system of claim 8 (as discussed above and incorporated herein).
Nawana further teaches monitoring the patient’s blood test results (page 23 paragraph 0201).
Nawana does not teach:
wherein the sensed characteristic comprises a blood sugar level of the living being.
Patki teaches:
wherein the sensed characteristic comprises a blood sugar level of the living being (page 449 column 1 paragraph 3 illustrating monitoring the patient’s blood sugar levels during surgery).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Patki within the embodiment of Nawana with the motivation of preventing a potentially damaging or even fatal occurrence of hypoglycaemia during surgery (Patki; page 449 column 1 paragraph 1-2).

Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nawana in view of Guyon (20120008838).

Claim 16: Nawana teaches:
The machine-readable medium of claim 15 (as discussed above and incorporated herein).
Nawana does not teach:
wherein the second physical characteristic is a facial mole.
Guyon teaches:
wherein the second physical characteristic is a facial mole (page 4-5 paragraph 0032 illustrating comparing photographs of moles in a patient’s skin, page 14 Table 5 illustrating surveying if the mole has increased in size on the face).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Guyon within the embodiment of Nawana with the motivation of detecting melanoma early to improve the patient’s survivability (Guyon; page 1 paragraph 0004).

Claim 17: Nawana in view of Guyon teach:
The machine-readable medium of claim 16 (as discussed above and incorporated herein).
Nawana does not teach:
wherein the condition is an increase in size of the facial mole from a first size to a second size that is larger than the first size.
Guyon teaches:
wherein the condition is an increase in size of the facial mole from a first size to a second size that is larger than the first size (page 14 Table 5 illustrating surveying if the mole has increased in size on the face).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Guyon within the embodiment of Nawana with the motivation of detecting melanoma early to improve the patient’s survivability (Guyon; page 1 paragraph 0004).

Claim 18: Nawana in view of Guyon teach:
The machine-readable medium of claim 17 (as discussed above and incorporated herein).
Nawana further teaches:
wherein the augmented reality image comprises threshold data representative of a threshold value (page 31 paragraph 0247 illustrating overlaying previously gather patient images onto the patient’s actual image).
Nawana does not teach:
satisfied by the second size.
Guyon teaches:
satisfied by the second size (page 14 Table 5 illustrating surveying if the mole has increased in size on the face).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Guyon within the embodiment of Nawana with the motivation of detecting melanoma early to improve the patient’s survivability (Guyon; page 1 paragraph 0004) by allowing the surgeon to compare the patient’s historical images with the patient’s actual current actual image (Nawana; page 31 paragraph 0247).

 Claim 19: Nawana in view of Guyon teach:
The machine-readable medium of claim 18 (as discussed above and incorporated herein).
Nawana further teaches:
wherein the operations further comprise:
in response to the threshold data being determined to have been satisfied, facilitating scheduling an appointment for the living entity via the augmented reality device (Figure 20 illustrating presenting OR equipment, info feed, and pre-op data on the goggle, page 36 paragraph 0282 illustrating case scheduling using OR data and equipment).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Novin (Real-time skin analysis filters) teaches automated mole screening using google glass (page 3 paragraph 1-2).
Novin (Skin lens: Skin assessment video filters) teaches detecting mole from video imaging (page 1033 column 1 last paragraph).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORT ELAINE L can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626


/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626